DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 August 2020 and 15 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS’s are being considered by the Examiner in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/007,985 in view of Witchey et al. (U.S. Patent Publication No. 2015/0332283). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in the copending Application No. 17/007,985 in view of Witchey et al. (U.S. Patent Publication No. 2015/0332283).

Claims 1 & 10 of instantly filed Application No. 17/007,620 are an obvious variation of Copending Application No. 17/007,985 in view of Witchey:
Claims 1 & 10 of the instant Application are an obvious variation of the invention disclosed in Claims 1 & 8 of copending Application No. 17/007,985, respectively.  That is, instant Claims 1 & 10 recite the same limitations as found in copending Claims 1 & 8, respectively, as seen below:
Instant Claims 1 & 10 of 17/007,620:
receiving, at a processing device of a health management server, a request from a first remote computing device, the request being indicative of a request by a patient for a general medical second opinion from a physician.
determining, at the processing device, a list of one or more physicians who match the request;
providing, from the processing device, the list of the one or more physicians to the first remote computing device; and
brokering, at the processing device, a consultation between the patient and the physician.
Copending Claims 1 & 8 of 17/007,985:
receiving, at a processing device of a brokerage server, a request from a first remote computing device, the request being indicative of a request by a consumer for a second opinion from an expert; 
determining, at the processing device, a list of one or more experts who match the request; 
providing, from the processing device, the list of the one or more experts to the first remote computing device; and 
brokering, at the processing device, a consultation between the consumer and the expert.
Therefore, the only differences between the two applications in terms of these limitations is the recitation of the terms “healthcare server”, “patient”, and “physician” in the instant application versus the recitation of  “brokerage server”, “consumer”, and “expert” in the copending application.  However, in the specification of copending Application No. 17/007,985 the terms copending server, consumer and expert are specifically defined to include a “healthcare server”, “patient”, and a “physician”, respectively.  Therefore, the limitations of the instant application clearly match limitations of the copending application when the “brokerage server”, “consumer”, and “expert” terms are instead replaced with “healthcare server”, “patient”, and “physician”, respectively, as described in the specification of copending Application No. 17/007,985.
However, Claims 1 & 10 of the instant Application do recite additional limitations (which are not found in Claims 1 & 8 of the copending Application) relating to: 
receiving, at the processing device, the general medical second opinion from a second remote computing device; 
generating, at the processing device, the personalized health plan, the personalized health plan being generated from information in the general medical second opinion; 
providing, from the processing device, the personalized health plan to the first remote computing device; and
receiving and processing electronic payment from the patient following the receipt of the personalized health plan by the patient, the electronic payment being governed by blockchain technology.
However, a person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the copending application, but simply applied to the field of the more specific terms of “patient” and “physician”.  For example, the additional limitations found in the instant Application includes the generation of a medical second opinion by the physician for the patient, the generation of a personalized health plan by the physician for the patient based on the medical second opinion, and receiving/processing electronic payment from the patient for the personalized health plan that was generated by the physician for the patient.  As such, person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in the copending application in view of any reference that defines the generation of a medical second opinion, generation of a personalized health plan based on the medical second opinion, and receives/processes electronic payment for the generated personalized health plan, such as found in Witchey et al. (U.S. Patent Publication No. 2015/0332283).  
Witchey describes in Par [0037] that a validator can obtain healthcare tokens that describe the healthcare transaction data associated with a user and a physician/doctor (e.g. a diagnosis, prognosis, medical testing efforts) and further describes generating a validity token that contains the validator's (e.g. a separate physician or doctor) perspective on the validity of the interaction between the patient and the doctor such as recommendations on improving a healthcare transaction such as an alternative diagnosis, constituting a second opinion of said diagnosis; Witchey Par [0039]-[0040] & Fig. 2 then describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion;  Witchey Par [0043] further describes a fee or payer identifier being associated with said healthcare tokens as well, thereby constituting blockchain technology governing the electronic payment.  Therefore, one of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the copending application, but simply applied to the field of a “patient” and “physician” such as found in Witchey et al. (U.S. Patent Publication No. 2015/0332283) for purposes of consolidating and validating healthcare interactions between physicians and patients. As such, Claims 1 & 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 8 of copending Application No. 17/007,985 in view of Witchey et al. (U.S. Patent Publication No. 2015/0332283).

Claims 2-7 & 11-14 of instantly filed Application No. 17/007,620 are the same as the invention disclosed in Claims 2-7 & 8-12 of copending Application No. 17/007,985, respectively:
Claims 2-7 & 11-14 of the instant Application are the same as the invention disclosed in Claims 2-7 & 8-12 of copending Application No. 17/007,985, respectively.  That is, instant Claims 2-7 & 11-14  recite the same, word-for-word limitations as found in copending Claims 2-7 & 8-12, respectively. As such, instant Claims 2-7 & 11-14 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-7 & 8-12 of copending Application No. 17/007,985 in view of Witchey et al. (U.S. Patent Publication No. 2015/0332283).

Claims 8-9 & 15-17 of instantly filed Application No. 17/007,620 are dependent from instant Claims 1 & 10, respectively and thereby inherent the deficiencies of Claims 1 & 10:
Claims 8-9 & 15-17 of the instant Application depend from Claims 1 & 10 of the instant Application, which as discussed above, are an obvious variation of the invention disclosed in Claims 1 & 8 of copending Application No. 17/007,985, in view of Witchey, respectively. Claims 8-9 & 15-17 simply add limitations to Claims 1 & 10.  Furthermore, Witchey discloses the limitations found in Claims 8-9 & 15-17.























Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 & 10, the limitation “…the electronic payment being governed by blockchain technology.” is recited at the end of each Claim.  Several aspects of this limitation remain unclear.  For example, the term “governed” does not clearly point out or distinctly claim how or what aspects of blockchain technology are being applied to the electronic payment.  For example, each block in a blockchain contains iterative aspects relating to a cryptographic hash of the previous block, a timestamp associated with transaction/storage of data within the current and previous blocks, and transaction data for the current and previous blocks.  Furthermore, it remains unclear which specific aspect of the electronic payment is being “governed by blockchain technology”.  For example, varying aspects of the electronic payment could utilize blockchain technology such as the electronic transaction/instance of providing a secure platform that is used to collect the electronic payment for the patient or each transaction (e.g. receipt/payment confirmation) associated with an electronic payment could be contained in a block of the blockchain, etc.  While it could be argued that this limitation is simply broad, rather than indefinite, the aspects of the electronic payment that utilize blockchain technology and/or to what extent blockchain technology is being applied in those aspects of the electronic payment remains unclear and therefore the claims could be interpreted in such a way that it is not clear which species in a genus are actually being covered (e.g., because there is more than one reasonable interpretation of what species are included in the claim) for purposes of prior art analysis and subject matter eligibility analysis (See MPEP 2173.041).  As such, the limitation will be interpreted as: the receipt and/or payment confirmation data associated with the received electronic payment is stored in a block associated with blockchain technology.
Regarding Claims 2-9 & 11-17, dependent Claims 2-9 & 11-17 inherit the deficiencies of independent Claims 1 & 10 by virtue of dependency, and as such, also stand rejected under 35 U.S.C. 112(b).
















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-9) and machine (claims 10-17) which recite steps of:
 receiving a request, the request being indicative of a request by a patient for a general medical second opinion and a personalized health plan from a physician and including patient answers to a medical history questionnaire;
determining a list of one or more physicians who match the request;
providing the list of the one or more physicians;
brokering a consultation between the patient and the physician;
receiving the general medical second opinion;
generating the personalized health plan, the personalized health plan being generated from information in the general medical second opinion;
providing the personalized health plan; and
receiving and processing payment from the patient following the receipt of the personalized health plan by the patient.
These steps of receiving a request for a medical second opinion, determining/providing a list of one or more physicians who match the request, brokering a consultation between the patient and the physician, receiving the general medical second opinion, generating and providing a personalized health plan and receiving/processing payment from the patient as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  MPEP 2106.04(a)(2)(II)(B) defines certain methods of organizing human activity as managing commercial or legal interactions between parties such as contracts, legal obligations, advertising, marketing, or sales activities or behaviors, and business relations.  In the embodiments described above, the system is actively managing commercial or legal interactions between a patient and candidate physician for fulfilling a request for second medical opinion.  That is, the system brokers a consultation between the patient and physician based on optimizing patient/physician parameters via a received medical second opinion request, and processes payment for said brokering efforts upon the patient receiving the consultation and an updated medical health plan associated with the medical second opinion request.  As such, the Claims recite commercial or legal interaction in the form of marketing or sales activities and/or business relations, and therefore constitute an abstract idea, i.e. method of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9 & 11-17, reciting particular aspects of how analyzing  the second-opinion request, the varying patient/physician selection, and/or scheduling details, generating the personalized health plan, and/or brokering a consultation may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processing device, a health management server, a remote computing device, electronic payment, blockchain technology, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0054], [0030], [0018], [0067], [0067], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a request from a remote computing device and the request comprising varying details, providing the list of one or more physicians, receiving the general medical second opinion, providing the personalized health plan, receiving and processing electronic payment from the patient amounts to mere data gathering, recitation of determining a list of one or more physicians who match the request brokering a consultation between the patient and the physician based on the request and determined list of physicians, generating the personalized health plan which is generated from information in the general medical second opinion,  amounts to selecting a particular data source or type of data to be manipulated, recitation of brokering a consultation amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of brokering, blockchain, and/or electronic medical payment technology, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 & 11-17, which recite generalized computer functions to be performed in a computerized environment, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3-7 & 11-15, which recite receiving varying electronic information such as geographical data, computerized selections, patient consultation parameters, appointment notices, brokering information, etc., additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2, 4-9, 11 & 13-17 which recite varying limitations relating to analyzing gathered electronic data, determining varying appointment, health plan, and/or brokering information based on received parameters, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 4-9 & 13-17 which generally recite aspects of blockchain technology, brokering technology, and patient/physician networking/communication structures, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a request from a remote computing device and the request comprising varying details, providing the list of one or more physicians, receiving the general medical second opinion, providing the personalized health plan, receiving and processing electronic payment from the patient, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a viable list of physicians that match the request, brokering a consultation and thereby pricing/determined varying monetary factors associated with the patient/physician, generating a personalized health plan, processing electronic payment governed by blockchain technology, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating patient and physician information/records, updating a physician list, updating a personalized health plan, keeping/updating blocks in a blockchain, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing patient and physician information/records/pricing, storing patient requests, storing a list of physicians, storing computerized instructions to perform the method, storing the personalized health plan, storing blocks in a blockchain relating to the electronic payment, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); scanning or parsing a patient request, parsing/processing electronic payment following the receipt of the personalized health plan by the patient, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9 & 11-17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3-7 & 11-15, which recite receiving varying electronic information such as geographical data, computerized selections, patient consultation parameters, appointment notices, brokering information, etc., e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 4-9, 11 & 13-17 which recite varying limitations relating to analyzing gathered electronic data, determining varying appointment, health plan, and/or brokering information based on received parameters,, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); ); claims 2-9 & 11-17, which recites updating and keeping varying online medical records, updating physician information and pricing information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-9 & 11-17, which disclose storing varying information, computerized instructions, computerized information such as patient profiles, physician info such as brokerage information, etc., e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 7-8 & 16-17, which discloses parsing or analyzing varying text sub-fields of computerized medical information, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Witchey et al. (U.S. Patent Publication No. 2015/0332283) in view of Schoenberg et al. (U.S. Patent Publication No. 2013/0317842).

Claim 1 –
Regarding Claim 1, Witchey discloses a computer-implemented method comprising the steps of:
receiving, at a processing device of a health management server, a request from a first remote computing device (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data),
the request being indicative of a request by a patient for a general medical second opinion and a personalized health plan from a physician and including patient answers to a medical history questionnaire (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data, via second opinion from the validator as seen in Witchey Par [0054]);
determining, at the processing device, a list of one or more physicians who match the request (See Witchey Par [0053] which discloses a validator interface that accepts a user selected validity token such that each subject matter expert could be provisioned to operate as the validator, and from there, the corresponding healthcare tokens can be routed to the appropriate subject matter experts);
providing, from the processing device, the list of the one or more physicians to the first remote computing device (See Witchey Par [0053] which discloses a validator interface that accepts a user selected validity token such that each subject matter expert could be provisioned to operate as the validator, and from there, the corresponding healthcare tokens can be routed to the appropriate subject matter experts);
receiving, at the processing device, the general medical second opinion from a second remote computing device (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data, via second opinion from the validator as seen in Witchey Par [0054]; Witchey Par [0039]-[0040] & Fig. 2 further describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting receiving the medical second opinion from the second remote device of the validator);
generating, at the processing device, the personalized health plan, the personalized health plan being generated from information in the general medical second opinion (Witchey Par [0039]-[0040] & Fig. 2 then describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion);
providing, from the processing device, the personalized health plan to the first remote computing device (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data, via second opinion from the validator as seen in Witchey Par [0054]; Witchey Par [0039]-[0040] & Fig. 2 further describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting receiving the general medical second opinion and associated treatment efforts/healthcare plan from the second remote device of the validator); and
receiving and processing electronic payment from the patient following the receipt of the personalized health plan by the patient (See Witchey Par [0064] which discloses the use of blockchain or cryptocurrency as forms of collateral for proof-of-work or proof-of-stake, the proof-of-stake representing payment and/or confirmation of request by the patient for the patient-physician medical second opinion transaction), 
the electronic payment being governed by blockchain technology (See Witchey Par [0064] which discloses the use of blockchain or cryptocurrency as forms of collateral for proof-of-work or proof-of-stake, thereby constituting an electronic payment governed by blockchain technology).

While Witchey discloses managing transactions between a stakeholder (e.g. patient, physician, etc.) and a validator/subject matter expert for purposes of determining a medical second opinion and generating a personalized health plan, Witchey does not explicitly disclose brokering a consultation between the patient and the physician as required by Claim 1.  Therefore, an additional reference is needed to specifically read on brokering a consultation between the patient and the physician. Without further specifying the term “brokering” in the claim or limiting the brokering services to specific aspects such as cost, demographics, schedule, etc., “brokering” under broadest reasonable interpretation, in light of Applicant’s Specification [0016], is understood to include negotiating the terms and conditions of a consultation between the patient and the selected physician.

Schoenberg discloses a method comprising the steps of brokering, at the processing device, a consultation between the patient and the physician (See Schoenberg Par [0014] which discloses providing broker services to consumers and service providers such as receiving identification of one or more trusted medical service providers to engage in real time with a consumer;  See Schoenberg Par [0028]-[0029] which discloses the broker services supplementing existing provider availability to allow whichever providers are available at any given time to provide e-Visits to whichever consumers need a consultation at that time;  Schoenberg Par [0045]-[0046] also discloses the use of broker services for coordinating physical/non-virtual consultations or appointments between a consumer and medical service provider, rather than just e-Visits).  The disclosure of Schoenberg is directly applicable to the disclosure of Witchy because both disclosures share limitations and capabilities, such as providing computerized environments for allowing a patients and physicians to interface, communicate, and perform transactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Witchey, which discloses managing transactions between a stakeholder (e.g. patient, physician, etc.) and a validator/subject matter expert for purposes of determining a medical second opinion and generating a personalized health plan, to further include brokering a consultation between the patient and the physician, as disclosed by Schoenberg.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Witchey to further include brokering a consultation between the patient and the physician, as disclosed by Schoenberg, because instead of relying on the unlikely availability of a specific provider for any given consumer, the brokerage system automatically connects the consumer to all online providers capable of addressing the consumer's needs at any given time, bypassing the need to work around one specific provider’s availability (See Schoenberg Par [0028]-[0029]).

Claim 3 –
Regarding Claim 3, Witchey and Schoenberg discloses the method of Claim 1 in its entirety.  Schoenberg discloses a method further comprising:
determining a geographical location of the first remote computing device (See Schoenberg Par [0059]-[0060] which discloses the brokerage system considering demographics and/or geographic locations for providing available providers in terms of proximity to the first/user’s remote computing device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include determining a geographical location of the first remote computing device, as disclosed by Schoenberg, because this allows for providing available providers in terms of proximity to the first/user’s remote computing device (See Schoenberg Par [0059]-[0060]).

Claim 4 –
Regarding Claim 4, Witchey and Schoenberg discloses the method of Claim 1 in its entirety.   Schoenberg further discloses a method wherein:
brokering the consultation between the patient and the physician further comprises:
receiving, at the processing device, a selection from the first remote computing device, the selection being indicative of a patient selection of a physician from the list (See Schoenberg Par [0045] which discloses the consumer using various tools of physician and provider profiling to exercise choice in selecting the providers that the patient/consumer wishes to interact with;  See Schoenberg Par [0052] which specifically discloses the consumer being able to select a specific provider from a list of providers identified based on search or profile criteria); and
providing, from the processing device, a patient profile to the second remote computing device, the patient profile providing the physician with information related to the patient's request for the general medical second opinion (See Schoenberg Par [0096] which discloses an intake stage to form a profile of the patient that which includes the consumer’s goals, the consumer’s wants, the consumer’s health state, etc., that which can be utilized by the physician and specifically states in Schoenberg Par [0095] that the consumer can proceed with a re-assessment of a current condition or disease, as well as taking on new engages for different conditions or diseases).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as receiving a selection of a physician from the list of physicians and providing a patient profile to the physician, as disclosed by Schoenberg, because this allows for communicating and matching a consumer’s goals and wants to the consumer’s desired physician(s) from the list of provided physician(s) (See Schoenberg Par [0052] & [0095]-[0096]).

Claim 5 –
Regarding Claim 5, Witchey and Schoenberg discloses the method of Claim 4 in its entirety.  Witchey and Schoenberg further disclose a method wherein:
brokering the consultation between the patient and the physician further comprises:
receiving, at the processing device, patient consultation parameters from the first remote computing device (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data, via second opinion from the validator as seen in Witchey Par [0054]);
providing, from the processing device, the patient consultation parameters to the second remote computing device (See Schoenberg Par [0055] which discloses that the brokerage can be configured such that it collects information about the consumer and provides the collected information such as preferential queueing, initial intake questions); and
receiving, at the processing device, an acceptance from the second remote computing device, the acceptance being indicative of acceptance by the physician of the patient consultation parameters (See Schoenberg Par [0054] which discloses accepting certain engagements made by varying consumers;  Schoenberg Par [0122] further describes agreeing to the terms of the brokerage such as payment for their time, in performing engagements, the protocol of conduct desired such as by the patient or brokerage company, and the ramification and distribution of liability in case of violations of that protocol).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as receiving and providing patient consultation parameters to a provider and receiving an acceptance of said parameters by the provider, as disclosed by Schoenberg, because this allows for communicating and matching a consumer’s goals and wants to the consumer’s desired physician and allows the physician to agree to the terms of the brokerage/protocol of conduct desired by the patient (See Schoenberg Par [0054]-[0055] & [0122]).

Claim 6 –
Regarding Claim 6, Witchey and Schoenberg disclose the method of Claim 5 in its entirety.  Schoenberg further discloses a method wherein:
brokering the consultation between the patient and the physician further comprises:
providing, from the processing device, a physician's calendar to the first remote computing device (See Schoenberg Par [0025] which discloses providing the provider’s availability to the system;  Schoenberg Par [0136] specifically describes that the providers can update availability calendars that is then utilized and viewable by the consumer on the provider console web page);
receiving, at the processing device, an appointment notice from the first remote computing device, the appointment notice being indicative of a patient selection of an appointment date and time with the physician (See Schoenberg Par [0143] which discloses redirecting messages or requests for appointment to SMS-compatible cellular phones such that a provider associates a cell phone number and information can be sent to the provider); and
providing, from the processing device, the appointment notice to the second remote computing device (See Schoenberg Par [0143] which discloses redirecting messages or requests for appointment to SMS-compatible cellular phones such that a provider associates a cell phone number and information can be sent to the provider; See Schoenberg Par [0147] which discloses forwarding a detailed appointment request to the consumer’s registered primary care physician to schedule tests and referrals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as providing a physician’s calendar to the patient, and receiving/providing an appointment notice that is indicative of a patient selection of an appointment date and time with the physician, as disclosed by Schoenberg, because this allows the consumer to choose a convenient time and date, as well as for the physician to be updated on the details of the  consumer’s desired appointment (See Schoenberg Par [0136], [0143], & [0147]).

Claim 7 –
Regarding Claim 7, Witchey and Schoenberg disclose the method of Claim 6 in its entirety.  Witchey and Schoenberg further disclose a method wherein:
brokering the consultation between the consumer and the expert further comprises:
receiving, at the processing device, a confirmation from the second remote computing device (See Schoenberg Par [0054] which discloses notifying the consumer by an appropriate messaging means when the selected provider is online and accepting engagements, and upon the system determining that the provider is available the system notifies the consumer, comprising receiving a confirmation from the second remote computing device), 
the confirmation being indicative of the physician's confirmation of the patient-selected appointment date and time (See Schoenberg Par [0054] which discloses notifying the consumer by an appropriate messaging means when the selected provider is online and accepting engagements, and upon the system determining that the provider is available the system notifies the consumer, comprising receiving a confirmation of a patient-selected date and time; See Schoenberg Par [0136] which discloses a provider updating their availability calendar with future times they expect to be available and in turn the consumer can see a “scheduled” state for such providers, further constituting confirmation of date and time); and
providing, from the processing device, an appointment confirmation notice to the first remote computing device (See Schoenberg Par [0054] which discloses notifying the consumer by an appropriate messaging means when the selected provider is online and accepting engagements, and upon the system determining that the provider is available the system notifies the consumer, comprising providing the confirmation of a patient-selected date and time to the consumer or patient).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as receiving a confirmation from the physician of the date and time, and providing the appointment confirmation to the consumer or patient, as disclosed by Schoenberg, because this allows physician to choose if the time is convenient for them, as well as for the consumer being updated on the details of the  physician’s availability (See Schoenberg Par [0054] & [0136]).
Claim 8 –
Regarding Claim 8, Witchey disclose the method of Claim 1 in its entirety.   Witchey further discloses a method wherein:
generating the personalized health plan comprises parsing the general medical second opinion (Witchey Par [0039]-[0040] & Fig. 2 then describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion).

Claim 9 –
Regarding Claim 9, Witchey discloses the method of Claim 1 in its entirety.  Witchey further discloses a method wherein:
the personalized health plan comprises analyzing a plurality of general medical second opinion sub-fields (Witchey Par [0039]-[0040] & Fig. 2 describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion, and the health plan being based on the sub-fields found in the medical second opinion such as an updated diagnosis, prognosis, etc.).




Claim 10 –
Regarding Claim 10, Witchey discloses a health management server having a processing device, the health management server comprising:
a search module configured to:
receive a request from a first remote computing device, the request being indicative of a request by a patient for a general medical second opinion and a personalized health plan from a physician, the request including patient answers to a medical history questionnaire (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data);
determine a list of one or more physician that match the request (See Witchey Par [0053] which discloses a validator interface that accepts a user selected validity token such that each subject matter expert could be provisioned to operate as the validator, and from there, the corresponding healthcare tokens can be routed to the appropriate subject matter experts); and
provide the list of one or more physicians to the first remote computing device (See Witchey Par [0053] which discloses a validator interface that accepts a user selected validity token such that each subject matter expert could be provisioned to operate as the validator, and from there, the corresponding healthcare tokens can be routed to the appropriate subject matter experts); and
a health management module configured to:
generate the personalized health plan from the general medical second opinion (Witchey Par [0039]-[0040] & Fig. 2 then describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion); and
receive and process electronic payment from the patient following the receipt of the personalized health plan by the patient (See Witchey Par [0064] which discloses the use of blockchain or cryptocurrency as forms of collateral for proof-of-work or proof-of-stake, the proof-of-stake representing payment and/or confirmation of request by the patient for the patient-physician medical second opinion transaction;), 
the electronic payment being governed by blockchain technology (See Witchey Par [0064] which discloses the use of blockchain or cryptocurrency as forms of collateral for proof-of-work or proof-of-stake, thereby constituting an electronic payment governed by blockchain technology).

While Witchey discloses managing transactions between a stakeholder (e.g. patient, physician, etc.) and a validator/subject matter expert for purposes of determining a medical second opinion and generating a personalized health plan, Witchey does not explicitly disclose brokering a consultation between the stakeholder and the physician/validator/subject matter expert as required by Claim 1.  Therefore, an additional reference is needed to specifically read on brokering a consultation between the patient and the physician. Without further specifying the term “brokering” in the claim or limiting the brokering services to specific aspects such as cost, demographics, schedule, etc., “brokering” under broadest reasonable interpretation, in light of Applicant’s Specification [0016], is understood to include negotiating the terms and conditions of a consultation between the patient and the selected physician.

Schoenberg discloses a method comprising the steps of brokering, at the processing device, a consultation between the patient and the physician (See Schoenberg Par [0014] which discloses providing broker services to consumers and service providers such as receiving identification of one or more trusted medical service providers to engage in real time with a consumer;  See Schoenberg Par [0028]-[0029] which discloses the broker services supplementing existing provider availability to allow whichever providers are available at any given time to provide e-Visits to whichever consumers need a consultation at that time;  Schoenberg Par [0045]-[0046] also discloses the use of broker services for coordinating physical/non-virtual consultations or appointments between a consumer and medical service provider, rather than just e-Visits).  The disclosure of Schoenberg is directly applicable to the disclosure of Witchy because both disclosures share limitations and capabilities, such as providing computerized environments for allowing a patients and physicians to interface, communicate, and perform transactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Witchey, which discloses managing transactions between a stakeholder (e.g. patient, physician, etc.) and a validator/subject matter expert for purposes of determining a medical second opinion and generating a personalized health plan, to further include brokering a consultation between the patient and the physician, as disclosed by Schoenberg.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Witchey to further include brokering a consultation between the patient and the physician, as disclosed by Schoenberg, because instead of relying on the unlikely availability of a specific provider for any given consumer, the brokerage system automatically connects the consumer to all online providers capable of addressing the consumer's needs at any given time, bypassing the need to work around one specific provider’s availability (See Schoenberg Par [0028]-[0029]).

Claim 11 –
Regarding Claim 11, Witchey and Schoenberg disclose the server of Claim 10 in its entirety.  Schoenberg further discloses a server, wherein:
the health management module is further configured to:
 receive a selection from the first remote computing device (See Schoenberg Par [0045] which discloses the consumer using various tools of physician and provider profiling to exercise choice in selecting the providers that the patient/consumer wishes to interact with;  See Schoenberg Par [0052] which specifically discloses the consumer being able to select a specific provider from a list of providers identified based on search or profile criteria),
the selection being indicative of a patient selection of a physician from the list (See Schoenberg Par [0045] which discloses the consumer using various tools of physician and provider profiling to exercise choice in selecting the providers that the patient/consumer wishes to interact with;  See Schoenberg Par [0052] which specifically discloses the consumer being able to select a specific provider from a list of providers identified based on search or profile criteria), 
and to provide a patient profile to a second remote computing device (See Schoenberg Par [0096] which discloses an intake stage to form a profile of the patient that which includes the consumer’s goals, the consumer’s wants, the consumer’s health state, etc., that which can be utilized by the physician), 
the patient profile providing the physician with information related to the patient's request for the general medical second opinion (See Schoenberg Par [0096] which discloses an intake stage to form a profile of the patient that which includes the consumer’s goals, the consumer’s wants, the consumer’s health state, etc., that which can be utilized by the physician and specifically states in Schoenberg Par [0095] that the consumer can proceed with a re-assessment of a current condition or disease, as well as taking on new engages for different conditions or diseases).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as receiving a selection of a physician from the list of physicians and providing a patient profile to the physician, as disclosed by Schoenberg, because this allows for communicating and matching a consumer’s goals and wants to the consumer’s desired physician(s) from the list of provided physician(s) (See Schoenberg Par [0052] & [0095]-[0096]).

Claim 12 –
Regarding Claim 12, Witchey and Schoenberg disclose the server of Claim 11 in its entirety.  Witchey and Schoenberg further disclose a server, wherein:
the health management module is further configured to:
receive patient consultation parameters from the first remote computing device (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data, via second opinion from the validator as seen in Witchey Par [0054]), 
provide the patient consultation parameters to the second remote computing device (See Schoenberg Par [0055] which discloses that the brokerage can be configured such that it collects information about the consumer and provides the collected information such as preferential queueing, initial intake questions), and 
receive an acceptance from the second remote computing device (See Schoenberg Par [0054] which discloses accepting certain engagements made by varying consumers;  Schoenberg Par [0122] further describes agreeing to the terms of the brokerage such as payment for their time, in performing engagements, the protocol of conduct desired such as by the patient or brokerage company, and the ramification and distribution of liability in case of violations of that protocol), 
the acceptance being indicative of acceptance by the physician of the patient consultation parameters (See Schoenberg Par [0054] which discloses accepting certain engagements made by varying consumers;  Schoenberg Par [0122] further describes agreeing to the terms of the brokerage such as payment for their time, in performing engagements, the protocol of conduct desired such as by the patient or brokerage company, and the ramification and distribution of liability in case of violations of that protocol).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as receiving and providing patient consultation parameters to a provider and receiving an acceptance of said parameters by the provider, as disclosed by Schoenberg, because this allows for communicating and matching a consumer’s goals and wants to the consumer’s desired physician and allows the physician to agree to the terms of the brokerage/protocol of conduct desired by the patient (See Schoenberg Par [0054]-[0055] & [0122]).

Claim 13 –
Regarding Claim 13, Witchey and Schoenberg discloses the server of Claim 12 in its entirety.  Schoenberg further discloses a server, wherein:
the health management module is further configured to:
provide a physician's calendar to the first remote computing device (See Schoenberg Par [0025] which discloses providing the provider’s availability to the system;  Schoenberg Par [0136] specifically describes that the providers can update availability calendars that is then utilized and viewable by the consumer on the provider console web page), 
receive an appointment notice from the first remote computing device (See Schoenberg Par [0143] which discloses redirecting messages or requests for appointment to SMS-compatible cellular phones such that a provider associates a cell phone number and information can be sent to the provider; See Schoenberg Par [0147] which discloses forwarding a detailed appointment request to the consumer’s registered primary care physician to schedule tests and referrals), 
the appointment notice being indicative of a patient selection of an appointment date and time with the physician (See Schoenberg Par [0143] which discloses redirecting messages or requests for appointment to SMS-compatible cellular phones such that a provider associates a cell phone number and information can be sent to the provider; See Schoenberg Par [0147] which discloses forwarding a detailed appointment request to the consumer’s registered primary care physician to schedule tests and referrals), 
and provide the appointment notice to the second remote computing device (See Schoenberg Par [0143] which discloses redirecting messages or requests for appointment to SMS-compatible cellular phones such that a provider associates a cell phone number and information can be sent to the provider; See Schoenberg Par [0147] which discloses forwarding a detailed appointment request to the consumer’s registered primary care physician to schedule tests and referrals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as providing a physician’s calendar to the patient, and receiving/providing an appointment notice that is indicative of a patient selection of an appointment date and time with the physician, as disclosed by Schoenberg, because this allows the consumer to choose a convenient time and date, as well as for the physician to be updated on the details of the  consumer’s desired appointment (See Schoenberg Par [0136], [0143], & [0147]).

Claim 14 –
Regarding Claim 14, Witchey and Schoenberg disclose the server of Claim 13 in its entirety.  Schoenberg further discloses a server, wherein:
the health management module is further configured to:
receive a confirmation from the second remote computing device (See Schoenberg Par [0054] which discloses notifying the consumer by an appropriate messaging means when the selected provider is online and accepting engagements, and upon the system determining that the provider is available the system notifies the consumer, comprising receiving a confirmation from the second remote computing device), 
the confirmation being indicative of the physician's confirmation of the patient-selected appointment date and time (See Schoenberg Par [0054] which discloses notifying the consumer by an appropriate messaging means when the selected provider is online and accepting engagements, and upon the system determining that the provider is available the system notifies the consumer, comprising receiving a confirmation of a patient-selected date and time; See Schoenberg Par [0136] which discloses a provider updating their availability calendar with future times they expect to be available and in turn the consumer can see a “scheduled” state for such providers, further constituting confirmation of date and time),
and provide an appointment confirmation notice to the first remote computing device (See Schoenberg Par [0054] which discloses notifying the consumer by an appropriate messaging means when the selected provider is online and accepting engagements, and upon the system determining that the provider is available the system notifies the consumer, comprising providing the confirmation of a patient-selected date and time to the consumer or patient).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, to further include embodiments surrounding the steps of brokering a consultation between the patient and physician such as receiving a confirmation from the physician of the date and time, and providing the appointment confirmation to the consumer or patient, as disclosed by Schoenberg, because this allows physician to choose if the time is convenient for them, as well as for the consumer being updated on the details of the  physician’s availability (See Schoenberg Par [0054] & [0136]).

Claim 15 –
Regarding Claim 15, Witchey discloses the server of Claim 10 in its entirety.  Witchey further discloses a server, wherein:
the health management module is further configured to:
to receive the general second medical opinion from a second remote computing device and to generate the personalized health plan from the general second medical opinion (Witchey Par [0039]-[0040] & Fig. 2 then describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion).

Claim 16 –
Regarding Claim 16, Witchey discloses the server of Claim 15 in its entirety.  Witchey further discloses a server, wherein:
generating the personalized health plan comprises parsing the general medical second opinion (Witchey Par [0039]-[0040] & Fig. 2 then describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion).

Claim 17 –
Regarding Claim 17, Witchey discloses the server of Claim 15 in its entirety.  Witchey further discloses a server, wherein:
generating the personalized health plan comprises analyzing a plurality of sub-fields of the general medical second opinion (Witchey Par [0039]-[0040] & Fig. 2 then describes that the validity token can then be encoded into a validity block for use in a blockchain thereby containing information associated with the healthcare transaction as can be found in the healthcare token and as described in Par [0043], the healthcare plan, treatment efforts, etc., can be outlined using standardized ICD, CPT, or DSM codes, constituting generating a health plan based on the second opinion).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Witchey et al. in view of Schoenberg et al., further in view of Varma et al. (U.S. Patent Publication No. 2012/0254143).

Claim 2 –
Regarding Claim 2, Witchey and Schoenberg discloses the method of Claim 1 in its entirety.  Witchey discloses a method further comprising:
analyzing the request (See Witchey Par [0043]-[0044] which discloses receiving a healthcare transaction or request comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder, that which can occur over a peer-to-peer network such that a stakeholder can request validation of said healthcare transaction data, via second opinion from the validator as seen in Witchey Par [0054];  See Witchey Par [0053] which discloses a validator interface that accepts a user selected validity token such that each subject matter expert could be provisioned to operate as the validator, and from there, the corresponding healthcare tokens can be routed to the appropriate subject matter experts via analyzing said tokens associated with the healthcare transaction or request).

While Witchey and Schoenberg, as discussed above, do disclose generating, transmitting, and analyzing an electronic request for a medical second opinion, and further describe routing the electronic request to appropriate subject matter experts, Witchey and Schoenberg do not further disclose representing the request as at least one keyword, as required by Claim 2.  Therefore, an additional reference is needed to specifically read on representing the request that is generated and transmitted as at least one keyword.

Varma discloses a method comprising the steps of representing the request as at least one keyword (See Varma Par [0034] which discloses labeling output sequences from a given set of input, such as producing an output of a sequence of keywords in response to receiving an input; See Varma Par [0043]-[0044] which discloses simple keyword matching queries being produced for a received input request/query;  See Varma Par [0056] which discloses a search engine using keyword matching results based on keywords in a query or request;  See Varma Par [0063] & Fig. 6 which further describes receiving natural language input such as a query or request, and the system forming a database query, i.e. represents the request/query such as described in Varma Par [0056] as keywords, based on certain parameters of the received request/query).  The disclosure of Varma is directly applicable to the combined disclosure of Witchey and Schoenberg because each of the disclosures share limitations and capabilities, such as, providing computerized environments for generating, transmitting, and analyzing requests over a network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg, which discloses generating, transmitting, and analyzing an electronic request for a medical second opinion, and further describe routing the electronic request to appropriate subject matter experts, to further include representing the request as at least one keyword, as disclosed by Varma.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Witchey and Schoenberg to further include representing the request as at least one keyword, as disclosed by Varma, because representing the request as a keyword allows for users to perform search engine queries using natural language processing means and thereby provide qualified answers in situations such as approximate searching, where there is ambiguity or only partial information with respect to search criteria (See Varma Par [0044]).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (WIPO Publication No. 2018/176484) discloses a system, for generating medical image transmission data by means of a blockchain network which includes receiving medical second opinions from varying medical specialists and adjudication for said transactions/services received;
Youngblood et al. (U.S. Patent Publication No. 2020/0227160) discloses a system for exchanging healthcare data such as between data owners, data verifiers, data buyers, and other health-related services, that which could include second medical opinions via data verifiers for data owners in exchange for tokenized/computerized monetary exchange;
Joao et al. (U.S. Patent Publication No. 2019/0096534) discloses a system for exchanging healthcare information and brokering healthcare digital and in-person medical appointments between patients and physicians based on said healthcare information received, as well as, scheduling and confirming said appointments;
Rinkacs et al. (U.S. Patent Publication No. 2016/0092646) discloses a system for providing medical consultation and diagnosis with a physician via brokering and optimizing cost/insurance coverage and further includes possible secondary healthcare providers for validation of said diagnoses/treatment options;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        08/25/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619